Citation Nr: 1224541	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-00 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claims on appeal.

The Veteran's diabetes mellitus claim was remanded by the Board for additional development in February 2010.  The matter again is before the Board.

The record reflects that after the most recent statement of the case (SOC) or supplemental statement of the case (SSOC) was issued the Veteran submitted additional relevant evidence to the Board.  No subsequent supplemental statement of the case (SSOC) was issued, but this is not necessary because in a June 2012 statement the Veteran, through his representative, provided a waiver of initial review by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss disability was noted upon his entry into active military service and an increase in the severity of this disability during service has not been demonstrated.



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's hearing loss claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in August 2007 and April 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for establishing entitlement to service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are mostly of record.  The Board recognizes that the Veteran's separation examination report has not been located.  In an August 2010 memorandum, the RO detailed the multiple requests and other efforts to obtain these records that had been undertaken without result and concluded that the separation examination report was not available.  Given these numerous attempts, the Board concludes that a remand to obtain these records would be futile.  VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, in multiple statements the Veteran indicated that he had attempted to obtain records regarding his claimed disabilities from private providers, specifically audiometric records from his former employer, but that the employer had gone out of business and the records were unavailable.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Board notes that the Veteran was afforded a VA examination for his claimed hearing loss in September 2007, with addenda in January 2010 and November 2010.  In addition, a separate December 2010 VA medical opinion is of record.  The VA examination report was based on a full review of the record, interview of the Veteran, and audiometric examination and the separate December 2010 medical opinion was based on review of the entire claims file, including the September 2007 VA examination report.  The Board, therefore, finds the December 2010 medical opinion to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including hearing loss disability, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, as will be discussed in greater detail below, the Veteran had a bilateral hearing loss disability that existed prior to service and there is no credible evidence indicating an aggravation of that hearing loss in service or within one year after separation from service.  As such, service connection for bilateral hearing loss disability may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss disability, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran alleges that his current bilateral hearing loss disability was incurred in or otherwise aggravated by service, specifically as a result of exposure to acoustic trauma from M-14 and M-16 rifles, heavy machine guns, hand grenades, pistols, and large vehicle engine noise.

The Board notes that the Veteran's service treatment records indicate that audiometric testing as part of his medical examination prior to entrance into service showed a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.    

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  As a pre-existing bilateral hearing loss disability was noted on examination for entrance into service in May 1968, the presumption of soundness at entrance into service does not apply.  See id.

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

In this case, there is no credible or probative evidence of record indicating that the Veteran's pre-existing bilateral hearing loss disability underwent an increase in severity during service.  In that regard, the service treatment records do not include complaints of worsening hearing or other hearing problems.  The Board acknowledges that the Veteran's separation examination is not available.  However, the Board finds it extremely significant that at the time of the separation examination and shortly prior to separation from service, in a March 1970 Report of Medical History, the Veteran explicitly denied any history of hearing loss or ear trouble.

After service and as indicated above, the Veteran claims that he was involved in a hearing conservation program through his former employer, but that the business closed in 2007 and, as such, he is unable to determine the company that performed the hearing testing during his employment.  

The Veteran was afforded a VA examination in September 2007.  The examiner noted review of the claims file and specifically noted the absence of an audiogram at separation.  The Veteran reported a 34 year work history in a foundry.  Audiometric testing showed a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  As to the etiology of the hearing loss disability, the examining audiologist opined that it was not likely that the hearing loss was related to in-service noise exposure.  Instead, the examiner concluded that the Veteran's 34 year post-service employment in a foundry was the more likely cause of the current hearing impairment.  

In a January 2010 addendum, the examining audiologist noted that the Veteran's induction examination showed bilateral high frequency hearing impairment and that there was no discharge audiogram of record.  The audiologist concluded that the cumulative noise exposure from 34 years in foundry employment was significantly greater than the noise exposure in service from textile repair and qualification with an M-14.  Moreover, the audiologist noted that while the Veteran wore ear protection during civilian employment that such use did not prevent acquisition of hearing impairment and that research had shown that hearing protection devices had limited value in preventing permanent threshold shift.  Based on the foregoing, the audiologist continued to opine that the Veteran's current hearing impairment was related to 34 years of high noise dose exposure in foundry work and his hearing loss disability that existed prior to service, rather than the minimal noise dose during military service.  

In support of his claim, the Veteran provided an October 2010 private audiogram that showed a bilateral sensorineural hearing loss disability.  The private audiologist opined that the present bilateral hearing loss was as likely as not caused by noise exposure while in service.

In response to the October 2010 audiologist's opinion, the RO sought another addendum opinion from the September 2007 VA examining audiologist.  A November 2010 addendum indicated that the audiologist's opinion remained the same and provided no additional rationale.

In December 2010, the RO obtained a medical opinion from a VA physician.  The physician noted review of the claims file and specifically noted the preexisting hearing loss disability shown in the entrance audiogram and the absence of an audiogram at separation from service.  The physician also outlined the Veteran's current bilateral hearing loss disability, his 2 years in service and more than 30 years after service working in a foundry.  The physician discussed the Veteran's participation in a hearing conservation program at his work site, which indicated that there was significant noise exposure at the work site.  As such, the physician concluded that it was more likely than not that any aggravation of the hearing loss disability that existed prior to military service was due to noise exposure in civilian life.

Based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service, the Board concludes that the Veteran's preexisting bilateral hearing loss disability did not undergo an increase in severity during service.  

In reaching that conclusion, the Board finds the December 2010 VA physician's opinion of significant probative value.  The physician based his conclusions on review of the claims file, the medical evidence of record, the Veteran's statements, and the audiograms both prior to entry into service and those taken after service.  While noting the absence of a separation audiogram, the physician concluded that any aggravation of the Veteran's preexisting bilateral hearing loss disability was more likely than not due to his over 30 years of post-service noise exposure while working in a foundry.  The physician noted that the Veteran was enrolled in a hearing conservation program at work, which indicated that the Veteran had significant noise exposure as part of that job.  In light of such extended exposure over many years, as compared with his approximately 2 years of military service, it was more likely that any aggravation was due to such post-service noise exposure.  The physician's conclusions are supported by a thorough rationale.

The December 2010 physician's conclusions are supported by the September 2007 VA audiologist's opinion, including that noted in the January 2010 addendum.  The Board acknowledges that the January 2010 addendum noted in-service noise exposure only from qualification with an M-14, while the Veteran also reports exposure from M-16s, machine guns, hand grenades, pistols, and large motor vehicle engine noise.  As such, the VA audiologist's opinion is of limited probative value, as the audiologist does not appear to have fully considered the Veteran's claimed in-service noise exposure.

By that same reasoning, the Board also finds the October 2010 private audiologist's opinion that the current bilateral hearing loss disability was caused by in-service noise exposure to be of extremely limited probative value.  The bilateral hearing loss disability clearly was not caused by in-service noise exposure as a bilateral hearing loss disability preexisted service.  Yet the October 2010 audiologist failed to discuss this preexisting disability, nor is there evidence that the audiologist even was aware of such preexisting disability.  The private audiologist does not otherwise provide any basis, explanation, or rationale for the opinion provided.  In light of the foregoing, the Board concludes that the October 2010 audiologist's opinion does not serve as probative evidence of an increase in severity in service of the Veteran's preexisting bilateral hearing loss disability.

Finally, the Board notes that it is somewhat unclear as to whether the Veteran contends that he physically observed a worsening in his hearing acuity during service.  To the extent that the Veteran's statements can be construed as a claim of worsening hearing acuity in service or within one year of service and continuity of hearing problems thereafter, the Board finds these current contentions less than credible.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  In this case, as noted above, the Veteran explicitly denied a prior history of ear problems or hearing loss in March 1970 shortly prior to separation from service.  Thus, the contemporaneous statements of the Veteran do not indicate noticeably worsening hearing acuity during service.  The Board finds it reasonable to conclude that had the Veteran observed decreased hearing acuity in service that he would have remarked on such in March 1970, rather than explicitly denying the same.  As such, the Board finds any current statements of permanent worsening hearing in service or within one year of separation that were made more than 30 years after separation from service and in pursuit of VA compensation benefits of significantly less probative value than statements made in service, particularly statements made shortly prior to separation from service.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of decreased hearing acuity from basic training following exposure to noise from grenades, small arms fire, and other causes.  Rather, the Veteran specifically denied hearing loss or ear problems in March 1970, over a year after the noise exposure during basic training that he claims caused or aggravated his bilateral hearing loss disability and shortly before separation from service.  As such, to the extent that the Veteran now claims that he observed decreased hearing acuity from basic training or otherwise in service, the ultimate conclusion is that any such statements are simply not credible evidence.

To the extent that the Veteran claims merely that his current bilateral hearing loss disability generally was caused or aggravated by service, the Veteran as a lay person has not been shown to be capable of making medical conclusions, to include diagnosing a current disability as defined by VA regulations; thus, his statements regarding diagnoses are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through the senses, he does not have medical expertise, and he cannot establish through lay reports alone that his hearing loss is of such severity as to meet the criteria of 38 C.F.R. § 3.385 or demonstrate an aggravation of such disability pursuant to the regulation.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).

Overall, the preponderance of the evidence is against the award of entitlement to service connection for bilateral hearing loss disability.  Such a disability was not incurred during any period of active military service or within a year thereafter, and competent evidence of aggravation of the bilateral hearing loss disability during active military service has not been presented.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.


REMAND

The Veteran also is seeking entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  After a thorough review of the Veteran's claims file and despite the extensive procedural development already undertaken, the Board has determined that additional development is necessary prior to the adjudication of this claim.

As discussed in the Board's prior February 2010 remand, the Veteran claims exposure to herbicides while at the Demilitarized Zone of Korea (DMZ).  Although his unit was not stationed there, the Veteran claims he worked in the motor pool of a maintenance battalion, which delivered jeeps and trucks to "Inshon" and other places along the DMZ.

The Veteran's claim was remanded to ensure compliance with the evidentiary development noted in M21- 1MR, Part IV, Subpart ii, Chapter 1, Section D, para. 15(b) to determine if the 335th Maintenance Battalion routinely transported vehicles to or throughout the DMZ during the Veteran's period of assignment to the unit.  The RO complied with his request, in January 2011 requesting through the Defense Personnel Records Information Retrieval System (DPRIS) that the Joint Records Research Center (JSRRC) search unit histories for any documentation of personnel from the Veteran's unit delivering vehicles to the DMZ.  In a January 2011 response, the JSRRC noted that the Veteran's unit was located 26 miles from the DMZ and records did not document any specific duties performed by unit members along the DMZ.

In a June 2012 statement, the Veteran's representative noted that the RO/AMC request and JSRRC response did not appear to have considered review of relevant unit Morning Reports and requested that the claim be remanded for consideration of the foregoing.  The Board concurs that remand is required to determine whether such documents support the Veteran's claim of delivering vehicles to areas along the DMZ.

Accordingly, the case is REMANDED for the following action:

1.  Morning reports for the 335th Maintenance Battalion for the period from July 24, 1969 to April 27, 1970 should be obtained.  Any negative responses should be documented in the claims file and the Veteran must be provided with an opportunity to provide such records.

2.  Thereafter, the RO/AMC should undertake any other development deemed warranted.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of benefits requested is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


